DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 10/21/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 10/21/2019 and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 and 11 each recite “…storing an index in a memory, wherein the index includes entries corresponding to segments stored in the cache, wherein each entry includes a short identifier and metadata associated with a segment…” (independent claims 1 and 11, lines 3-5).  The Examiner is uncertain whether the recited “each entry” refers to an entry in the index or an entry in the cache.  For the sake of examination, the Examiner has interpreted “…storing an index in a memory, wherein the index includes entries corresponding to segments stored in the cache, wherein each entry includes a short identifier and metadata associated with a segment…” to read “…storing an index in a memory, wherein the index includes entries corresponding to segments stored in the cache, wherein each entry in the cache includes a short identifier and metadata associated with a segment…”  Dependent claims 2-10, which ultimately depend from independent claim 1, and dependent claims 12-20, which ultimately depend from independent claim 11, are rejected for carrying the same deficiency. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,353,820.  The following table, which highlights similarities between independent claims 1 of the instant application and claim 1 of U.S. Patent 10,353,820 in bold, demonstrates that the invention of claim 1 of the instant application is not patentably distinct from independent claim 1 of U.S. Patent 10,353,820:
Instant application, claim 1
U.S. Patent 10,353,820
1.	A method for managing data segments stored in a cache, the method comprising: storing an index in a memory, wherein the index includes entries corresponding to segments stored in the cache, wherein each entry includes a short identifier and metadata associated with a segment; detecting a collision when more than one short identifier in the index satisfies a query to the index, wherein the query is associated with an operation in the cache; resolving the collision based on the metadata associated with the short identifiers that satisfy the query to identify a specific combination that is associated with a specific segment; and performing the operation on the specific segment.
1.	A method for inserting data segments into a cache, the method comprising: determining a short identifier for a data segment in preparation for inserting the data segment into the cache, the data segment associated with a metadata; performing a lookup operation for the data segment in an index using the short identifier, wherein the index includes entries, each entry including at least a combination of a short identifier and a corresponding metadata, wherein each short identifier in the index is a portion of a corresponding identifier; determining whether a combination is present in the index for the data segment when the short identifier is present in the index by comparing the metadata of the data segment with entries in the index that include a short identifier that matches the short identifier associated with the data segment; inserting the data segment into the cache when the short identifier or the combination is not present in the index; and processing the data segment when the combination is found in the index. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135